Per Curiam : This was a bill in chancery filed by the appellee against Louis A. McDonald and others, in the superior court of Cook county, for the partition of lots 18, 19, 20 and 21 of Bennett’s subdivision of lot 7, in block 5, in Washington Heights, a subdivision of section 18, township 37, north, range 14,.east of the third principal meridian, Cook comity, Illinois, and for other relief. An answer and replication were filed, and a decree was entered finding the complainant was the owner of the undivided one-half of said premises; that Jacob Glos was the owner of the undivided one-third and Emma J. Glos was the owner of the undivided one-sixth of said premises; that the complainant had paid taxes upon the undivided interests of Jacob Glos and Emma J. Glos in said premises to the amount of $359.99, and that he was entitled to a lien on the undivided one-third of said premises owned by Jacob Glos and on the undivided one-sixth of said premises owned by Emma J. Glos for said amount, with interest thereon at five per cent per annum from July 26, 1911, to reimburse him for the amount so paid out for taxes upon the undivided one-half of said premises, and that he was entitled to a decree of partition. Jacob Glos and Emma J. Glos have prosecuted an appeal to this court, and have assigned as error the action of the trial court in establishing a lien upon their interest in said real estate in favor of the complainant for the amount of taxes so found to have been paid by him upon said premises. The question whether the complainant was entitled to a lien upon the undivided one-half of said premises owned by Jacob and Emma J. Glos for the amount of taxes so paid out by him and to be reimbursed therefor by Jacob and Emma J. Glos is the only question discussed in the briefs filed in this court. The partition suit involved a freehold, but the question whether the complainant was entitled to be reimbursed for taxes paid out by him upon the property partitioned, as against the interests of Jacob ánd Emma J. Glos, and to have the amount so paid out by him established as a lien upon the interests of Jacob and Emma J. Glos in said premises, does not involve a freehold. No freehold being involved in this appeal the same should have been prosecuted to the Appellate Court. The clerk of this court will transmit to the clerk of the Appellate Court for the First District all the files in this case, together with the order transferring the cause. Cause transferred.